

 SJ 24 ENR: Providing for congressional disapproval under chapter 8 of title 5, United States Code, of a rule submitted by the Environmental Protection Agency relating to “Carbon Pollution Emission Guidelines for Existing Stationary Sources: Electric Utility Generating Units”.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fourteenth Congress of the United States of America1st SessionBegun and held at the City of Washington on Tuesday, the sixth day of January, two thousand and
			 fifteenS. J. RES. 24IN THE SENATE OF THE UNITED STATESJOINT RESOLUTIONProviding for congressional disapproval under chapter 8 of title 5, United States Code, of a rule
			 submitted by the Environmental Protection Agency relating to Carbon Pollution Emission Guidelines for Existing Stationary Sources: Electric Utility Generating
 Units.That Congress disapproves the rule submitted by the Environmental Protection Agency relating to Carbon Pollution Emission Guidelines for Existing Stationary Sources: Electric Utility Generating Units (published at 80 Fed. Reg. 64662 (October 23, 2015)), and such rule shall have no force or effect.Speaker of the House of RepresentativesVice President of the United States and President of the Senate